Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 1 of 38   PageID #: 679



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  :MEGESO-WILLIAM-ALAN: DENIS   )          Civil NO. 21-00011 SOM-RT
  a.k.a. WILLIAM DENIS          )
                                )          ORDER GRANTING MOTIONS TO
             Plaintiff,         )          DISMISS
                                )
                                )
                                )
       vs.                      )
                                )
  DAVID Y. IGE, CLARE E.        )
  CONNORS, DEREK S.K. KAWAKAMI, )
  TODD RAYBUCK, DEREK KELLEY,   )
  RUSSELL HIMONGALA, and ARRYL )
  KANESHIRO,                    )
                                )
             Defendants.        )
                                )
  _____________________________ )

                    ORDER GRANTING MOTIONS TO DISMISS

  I.         INTRODUCTION

             On December 5, 2020, Plaintiff Megeso-William-Alan

  Denis was arrested during a protest in Kapaa, on the island of

  Kauai.    According to Denis, even though he was socially distanced

  from other people, police officers arrested him because he was

  not wearing a face mask.      Denis claims that during the arrest

  the officers treated him roughly, and that he suffered injuries

  as a result.    Denis, proceeding pro se, has sued two of the

  police officers involved in his arrest, Defendant Derrick1 Kelley




        1
          In his answer, Kelley asserts that the Complaint
  incorrectly identifies him as “Derek Kelley,” but that his name
  should be spelled “Derrick.” ECF No. 35, PageID # 200.
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 2 of 38   PageID #: 680



  and Defendant Joseph Russell Himongala.2        This order does not

  address Denis’s claims against the two officers.

             Instead, the present order concerns Denis’s claims

  against five other Defendants who did not physically arrest him.

  Denis contends that Defendants David Y. Ige (Hawaii’s Governor),

  Clare E. Connors (Hawaii’s Attorney General), and Derek S.K.

  Kawakami (Kauai’s Mayor) violated his constitutional rights by

  issuing rules that required him to wear a mask in the first place

  (even though he was allegedly complying with those rules when he

  was arrested).    For instance, he asserts that the rules violated

  his “unenumerated right to breathe oxygen without restriction.”

  Denis also maintains that Defendant Todd Raybuck (Kauai’s Police

  Chief) and Defendant Arryl Kaneshiro (the Chairperson of Kauai’s

  County Council) are responsible for his wrongful arrest because

  of their positions of authority.

             Before the court are motions to dismiss filed by those

  five defendants (the “Moving Defendants”).         Those motions are

  granted.   Denis’s claims against the Moving Defendants are

  dismissed.

  II.        BACKGROUND

             A.    The COVID-19 Pandemic.

             “In December 2019, individuals in Wuhan, China


        2
         In his answer, Himongala states that the Complaint
  incorrectly identifies him as “Russell Himongala,” but that his
  first name is Joseph. ECF No. 34, PageID # 184.

                                       2
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 3 of 38   PageID #: 681



  identified a novel coronavirus.       In the ensuing months, the

  disease spread across the world.         The novel coronavirus came to

  be known as SARS-CoV-2, and the disease that it causes is called

  COVID-19.    The virus is highly transmissible and is primarily

  spread through exchange of respiratory droplets emitted when a

  person talks, breathes, coughs, or sneezes.”         Heights Apartments,

  LLC v. Walz, 2020 WL 7828818, at *1 (D. Minn. Dec. 31, 2020).

  According to the Centers for Disease Control and Prevention, by

  May 12, 2021, more than 32 million cases of COVID-19 had been

  identified in the United States, and 580,073 people have died.

  https://covid.cdc.gov/covid-data-tracker/#datatracker-home (last

  visited May 12, 2021).

              B.   Hawaii’s Initial Response to the Pandemic.

              Hawaii’s first case of COVID-19 was confirmed on March

  6, 2020.    Audrey McAvoy, Hawaii Records its First Case of New

  Coronavirus, A.P. News, March 6, 2020, https://apnews.com/

  article/877078a229df18bbbb531524dab3f96c.         On March 16, 2020,

  Mayor Kawakami, citing the dangers of the disease, issued an

  Emergency Rule prohibiting gatherings of 10 or more people in the

  County of Kauai.     Mayor’s Emergency Rule #1,

  https://www.kauai.gov/Portals/0/Civil_Defense/EmergencyProclamati

  ons/Mayor%27s%20Emergency%20Rule%20%231_20200316.pdf.

  Shortly thereafter, on March 21, Governor Ige required all

  persons entering the State of Hawaii to self-quarantine for 14


                                       3
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 4 of 38   PageID #: 682



  days after arrival.     Second Supplementary Proclamation,

  https://governor.hawaii.gov/wp-content/uploads/2020/03/2003152-AT

  G_Second-Supplementary-Proclamation-for-COVID-19-signed.pdf.            Two

  days later, on March 23, 2020 Governor Ige ordered all persons in

  the State of Hawaii to shelter in place until April 30, 2020.

  Third Supplementary Proclamation, https://governor.hawaii.gov/

  wp-content/uploads/2020/03/2003162-ATG_Third-Supplementary-Procla

  mation-for-COVID-19-signed.pdf.

             C.    Mask Mandates in Hawaii.

             As COVID-19 continued to spread, the medical community

  and the Centers for Disease Control and Prevention worked to

  identify measures that could limit the virus’s transmission.            By

  early April, those experts were recommending wearing face

  coverings in public.     Specifically, on April 3, 2020, the CDC

  recommended “wearing cloth face coverings in public settings

  where other social distancing measures are difficult to maintain

  (e.g., grocery stores and pharmacies) especially in areas of

  significant community-based transmission.”         Centers for Disease

  Control and Prevention, Recommendation Regarding the Use of Cloth

  Face Coverings, Especially in Areas of Significant Community-

  Based Transmission, April 3, 2020, available at

  https://web.archive.org/web/20200404003200/

  https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cl




                                       4
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 5 of 38    PageID #: 683



  oth-face-cover.html.3

             Both Governor Ige and Mayor Kawakami revised their

  emergency rules to incorporate that recommendation.          On April 13,

  2020, Mayor Kawakami, after noting that the CDC “currently

  recommends wearing cloth face coverings in public settings,”

  issued an order requiring all persons over the age of five on

  Kauai to wear some form of face covering or mask when outside of

  their homes.    Mayor’s Emergency Rule #6, https://www.kauai.gov/

  Portals/0/Civil_Defense/EmergencyProclamations/Mayor%27s%20Emerge

  ncy%20Rule%20%236%2020200413.pdf.        Violations were punishable by

  a $5,000 fine or a prison sentence of up to one year.             Id.

  Similarly, on April 17, 2020, after recognizing that the CDC had

  “recommended wearing cloth face coverings in public settings

  where other social distancing measures are difficult to

  maintain,” Governor Ige updated his shelter-in-place order by


        3
          In ruling on the Moving Defendants’ motions, the court
  can consider the various releases posted on the CDC’s website.
  Courts may take judicial notice of such documents, even if they
  are currently only available by accessing the Internet Archive’s
  Wayback Machine. See, e.g., Brown v. Google LLC, 2021 WL 949372,
  at *5 (N.D. Cal. Mar. 12, 2021) (“Courts have taken judicial
  notice of the contents of web pages available through the Wayback
  Machine as facts that can be accurately and readily determined
  from sources whose accuracy cannot reasonably be questioned.”);
  Murphy v. Lamont, 2020 WL 4435167, at *10 n.14 (D. Conn. Aug. 3,
  2020) (“The CDC is the nation’s healthcare protection agency.
  The court takes judicial notice of CDC’s various COVID-19-related
  postings and guidance.”); Pohl v. MH Sub I, LLC, 332 F.R.D. 713,
  716 (N.D. Fla. 2019) (taking judicial notice of a website
  archived on the Wayback Machine). The fact that the CDC actually
  released the statements cited by the court cannot reasonably be
  disputed.

                                       5
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 6 of 38   PageID #: 684



  requiring individuals to wear a face mask if they did leave their

  home to shop at essential businesses.        Fifth Supplementary

  Proclamation, https://governor.hawaii.gov/wp-content/uploads/

  2020/04/2004088-ATG_Fifth-Supplementary-Proclamation-for-COVID-19

  -distribution-signed.pdf.      Again, violations were punishable by a

  $5,000 fine or a prison sentence of up to one year. Id.

             As the pandemic progressed, the CDC issued several

  additional releases endorsing face masks.         For instance, on July

  14, 2020, the CDC issued a press release stating that “cloth face

  coverings are a critical tool in the fight against COVID-19 that

  could reduce the spread of the disease,” and that “[t]here is

  increasing evidence that cloth face coverings help prevent people

  who have COVID-19 from spreading the virus to others.”            Centers

  for Disease Control and Prevention, CDC Calls on Americans to

  Wear Masks to Prevent COVID-19 Spread, July 14, 2020,

  https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-m

  asks.html.

             Governor Ige and Mayor Kawakami continued to require

  individuals to wear face coverings in public settings.            At the

  times at issue in this case, the following orders (collectively,

  the “Mask Mandates”) were in force, and violations were again

  punishable by a fine of $5,000 or a prison sentence of up to one

  year:

             State of Hawaii: All individuals shall wear
             face coverings over their noses and mouths

                                       6
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 7 of 38   PageID #: 685



             when in public settings.

             The only exceptions to this requirement are:

             . . .

             J. While outdoors when physical distance of
             six (6) feet from other individuals (who are
             not members of the same household/living
             unit/residence) can be maintained at all
             times.

             County of Kauai: [A]ll persons five (5)
             years of age or older are required to wear a
             face covering over their nose and mouth,
             whether indoors or outdoors, in any setting
             in which they are in close contact (within 6
             feet) of people who don’t live in their
             immediate household. Face coverings must be
             worn by employees, customers, and visitors at
             all times inside any establishment in which
             close contact may occur.

             . . .

  Sixteenth Emergency Proclamation, https://governor.hawaii.gov/

  wp-content/uploads/2020/11/2011098-ATG_Sixteenth-Proclamation-Rel

  ated-to-the-COVID-19-Emergency-distribution-signed.pdf; Mayor’s

  Emergency Rule #19 (As Amended), https://www.kauai.gov/Portals/

  0/Civil_Defense/EmergencyProclamations/2010134-COK_Mayor%27s%20Em

  ergency%20Rule%20No_%2019%2C%20Amendment%20No_%201%20%28certified

  %29%20-%20signed.pdf.

             D.      Denis’s Arrest

             On December 5, 2020, Denis attended a protest in Kapaa,

  Kauai.   ECF No. 1, PageID # 14.      At the protest, Denis allegedly




                                       7
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 8 of 38    PageID #: 686



  held a “free speech sign.”4      Id.       At some point, according to

  Denis, several police officers arrived and informed Denis that he

  was violating the law because he was not wearing a face mask.

  Id.   Denis contends that he did not need to wear a mask because

  he was more than 18 yards away from any other protestor.            Id.

  Nevertheless, two police officers, Defendants Derrick Kelley and

  Joseph Russell Himongala, allegedly arrested him.            Id.

             Denis alleges that during the arrest, Kelley and

  Himongala “manhandle[d]” him, causing “physical injuries to his

  hands, wrists, and shoulder area.”           Id. at 15.   The Complaint

  also states that Denis “received additional injuries to his

  hands, wrists, shoulder, and neck while being forcibly placed in

  the police cruiser.”     Id.   The officers took Denis to Mahelona

  Hospital for evaluation, where he was allegedly “diagnosed [with]

  a cervical sprain to the neck area, soft tissue damage to the

  shoulder and soft tissue damage and bone bruising in the wrists.”

  Id.   After leaving the hospital, Denis was allegedly incarcerated

  for several hours, until he posted bail.           Id.

             It appears that, at some point, Denis was charged with

  violating the Mask Mandates.       Denis states that the charges

  against him were dismissed on either December 12, 2020, see ECF

  No. 50, PageID # 579, or February 12, 2021, see ECF No. 43,


        4
          In his opposition, Denis indicated that the sign read “I
  will not be muzzled.” ECF No. 43, PageID # 254.

                                         8
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 9 of 38   PageID #: 687



  PageID # 244.

             E.     Procedural Background.

             On January 6, 2021, Denis filed this action against

  Defendants Ige, Connors, Kawakami, Raybuck, Kelley, Himongala,

  and Kaneshiro.5    The Complaint claims that Defendants are liable

  under 42 U.S.C. § 19836 because the “unlawful arrest and

  incarceration of Denis under pretenses effectuated by the

  Governor’s Emergency Proclamation Related to COVID-19” violated

  Denis’s “First, Ninth, and Fourteenth Amendment rights.”           ECF No.

  1, PageID # 2-3.     His claims appear to fall into three

  categories.

             The Police Officers.      First, Denis brought claims

  against two police officers involved in his arrest, Kelley and

  Himongala.    Denis alleges that those two officers violated his

  rights by carrying out “an unjust arrest and incarceration . . .

  based on the premise that he was failing to abide by the

  Governor’s rules related to COVID-19.”        ECF No. 1, PageID # 7.



        5
          Denis sued each Defendant in his or her individual and
  official capacities.
        6
         In his opposition, Denis cites Bivens v. Six Unknown Named
  Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). “A
  Bivens action is the federal analog to suits brought against
  state officials under [§ 1983].” Hartman v. Moore, 547 U.S. 250,
  254 n.2 (2006). In other words, constitutional claims against
  state officials are § 1983 actions, whereas claims against
  federal officials fall under Bivens. See Hydrick v. Hunter, 669
  F.3d 937, 940 n.3 (9th Cir. 2012). Because all Defendants are
  state or county officials, § 1983 applies here.

                                       9
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 10 of 38   PageID #: 688



  In short, Denis appears to be arguing that the two officers

  wrongfully arrested him without probable cause, and that the

  manner of the arrest violated the Fourth Amendment because the

  officers used excessive force.       Id. at 16.

               State and County Officials.      Second, Denis has brought

  claims against the State and County officials involved in

  promulgating the Mask Mandates.        Denis alleges that Governor Ige

  and Mayor Kawakami issued the proclamations, supplements, and

  executive orders at issue, and that Attorney General Connors

  “formally approved” those orders.         Id. at 5-6.   Denis appears to

  be claiming that those three Defendants violated his

  constitutional rights by issuing the Mask Mandates, because,

  among other things, the mandates impermissibly burden his

  “unenumerated right to breathe oxygen without restriction.”

  Id. at 11.

               Other County Officials.      Finally, Denis has brought

  claims against two other Kauai officials, Chief of Police Todd

  Raybuck and County Council Chairperson Arryl Kaneshiro.            Denis

  appears to be alleging that Raybuck and Kaneshiro are indirectly

  responsible for his arrest.       He states that Raybuck is

  “responsible for the actions of officers within the police force,

  including those actions which unduly violated [his]

  constitutional rights,” and that Kaneshiro’s “failure . . . to

  create long term policy that represents the will of the people is


                                       10
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 11 of 38   PageID #: 689



  equivalent to complicity with the actions of the other

  Defendants[.]”     Id. at 6-7.

              Denis seeks “a combined restitution of six-hundred and

  thirty-two million dollars” from Defendants collectively, in

  addition to payment of his medical bills and legal costs.            Id. at

  18.   He also requests “a public apology from each of the

  Defendants,” an injunction preventing Defendants from enforcing

  the Mask Mandates, and declaratory relief stating that the Mask

  Mandates are unconstitutional.       Id. at 18-19.

              Governor Ige, Mayor Kawakami, Attorney General Connors,

  Chief Raybuck, and Chairperson Kaneshiro moved to dismiss the

  complaint on the grounds that Denis failed to state a claim

  against them and that some of Denis’s claims against them were

  barred by sovereign immunity.       Officers Kelley and Himongala did

  not move to dismiss and instead filed answers.          On the present

  motions, only the claims against Ige, Kawakami, Connors, Raybuck,

  and Kaneshiro are at issue.7




        7
         In his opposition, Denis repeatedly argues that Kelley and
  Himongala violated his constitutional rights. See, e.g., ECF No.
  43, PageID # 252. But because Kelley and Himongala did not move
  to dismiss Denis’s complaint, Denis’s claims against those two
  Defendants are left for further adjudication. The question
  before the court is whether the claims against the other
  Defendants also survive.

                                       11
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 12 of 38    PageID #: 690



  III.        LEGAL STANDARD.

  A.          Rule 12(b)(1).

              Under Rule 12(b)(1), a complaint may be dismissed for

  lack of subject matter jurisdiction.        An attack on subject matter

  jurisdiction “may be facial or factual.”         Safe Air for Everyone

  v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).          A facial attack

  asserts that “the allegations contained in a complaint are

  insufficient on their face to invoke federal jurisdiction[,]”

  while a factual attack “disputes the truth of the allegations

  that, by themselves, would otherwise invoke federal

  jurisdiction.” Id.

              Defendants appear to bring a facial attack.            In

  deciding such a motion, a court must assume the facts alleged in

  the complaint to be true and construe them in the light most

  favorable to the nonmoving party.         Warren v. Fox Family

  Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir. 2003).              However,

  courts “do not accept legal conclusions in the complaint as true,

  even if ‘cast in the form of factual allegations.’ ” Lacano

  Invs., LLC v. Balash, 765 F.3d 1068, 1071 (9th Cir. 2014)

  (emphasis in original) (quoting Doe v. Holy See, 557 F.3d 1066,

  1073 (9th Cir. 2009)).




                                       12
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 13 of 38   PageID #: 691



              B.    Rule 12(b)(6).8

              Under Rule 12(b)(6) of the Federal Rules of Civil

  Procedure, the court’s review is generally limited to the

  contents of a complaint.      Sprewell v. Golden State Warriors, 266

  F.3d 979, 988 (9th Cir. 2001); Campanelli v. Bockrath, 100 F.3d

  1476, 1479 (9th Cir. 1996).       On a Rule 12(b)(6) motion to

  dismiss, all allegations of material fact are taken as true and

  construed in the light most favorable to the nonmoving party.

  Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d

  1204, 1207 (9th Cir. 1996).       However, conclusory allegations of

  law, unwarranted deductions of fact, and unreasonable inferences

  are insufficient to defeat a motion to dismiss.          Sprewell, 266

  F.3d at 988; Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir.

  1996).

              “[T]o survive a Rule 12(b)(6) motion to dismiss,

  factual allegations must be enough to raise a right to relief

  above the speculative level, on the assumption that all the

  allegations in the complaint are true even if doubtful in fact.”

        8
          In the Ninth Circuit, “[i]t is not entirely clear whether
  an Eleventh Amendment challenge should be analyzed under Rule
  12(b)(1) of the Federal Rules of Civil Procedure for lack of
  subject matter jurisdiction or under Rule 12(b)(6) for failure to
  state a claim upon which relief can be granted.” Monet v.
  Hawaii, 2011 WL 2446310, at *3 (D. Haw. June 14, 2011). But, in
  this case, “whether the court examines Eleventh Amendment
  immunity under Rule 12(b)(1) for lack of jurisdiction or under
  Rule 12(b)(6) for failure to state a claim makes no difference,
  as those standards are essentially the same for purposes of this
  motion.” Id.

                                       13
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 14 of 38   PageID #: 692



  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

  quotation marks omitted); accord Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009) (“[T]he pleading standard Rule 8 announces does not

  require ‘detailed factual allegations,’ but it demands more than

  an unadorned, the-defendant-unlawfully-harmed-me accusation”).

  “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

  does not need detailed factual allegations, a plaintiff’s

  obligation to provide the ‘grounds’ of his ‘entitlement to

  relief’ requires more than labels and conclusions, and a

  formulaic recitation of the elements of a cause of action will

  not do.”    Twombly, 550 U.S. at 555.      The complaint must “state a

  claim to relief that is plausible on its face.”          Id. at 570.     “A

  claim has facial plausibility when the plaintiff pleads factual

  content that allows the court to draw the reasonable inference

  that the defendant is liable for the misconduct alleged.”            Iqbal,

  556 U.S. at 678.

  IV.         ANALYSIS.

              A.    Denis Has Failed to State a Claim Against
                    Defendants Ige, Connors, and Kawakami.

              The constitutionality of the Mask Mandates is central

  to several of Denis’s claims.       Denis appears to argue that he is

  entitled to damages because Governor Ige and Mayor Kawakami9

        9
          In his motion to dismiss, Mayor Kawakami observes that,
  on multiple occasions, Denis alleges that his injuries were
  caused by the Governor’s statewide mask mandate, rather than the
  Kauai County mandate issued by Mayor Kawakami. ECF No. 24-1,

                                       14
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 15 of 38   PageID #: 693



  violated his constitutional rights by issuing the Mask Mandates,

  and that Attorney General Connors participated in the violation

  by approving the Governor’s Emergency Proclamation.           ECF No. 1,

  PageID # 4-6.     Denis also asks this court to declare the Mask

  Mandates unconstitutional and to issue an injunction preventing

  Defendants from enforcing them.        Those claims all fail.      Denis

  has not shown that the Mask Mandates infringe on any of the

  rights guaranteed by the Constitution.

                    1.    The Court Need Not Decide Whether the Usual
                          Constitutional Framework Applies To Decisions
                          Made During a Pandemic, Because Denis’s
                          Claims Fail Under any Standard.

              Before reaching the substance of Denis’s constitutional

  claims, this court must address a preliminary question: whether

  an approach based on the traditional tiers of scrutiny applies to

  constitutional review during a pandemic.         The Moving Defendants

  assert that the Mask Mandates are emergency measures to which

  this court should apply the “highly deferential standard”

  articulated in Jacobson v. Commonwealth of Massachusetts, 197

  U.S. 11 (1905), rather than the usual constitutional framework.

  ECF No. 31-1, PageID # 127-30.


  PageID # 81-82. However, at one point, Denis does refer to the
  “Governor’s and Mayor’s proclamations,” ECF No. 1, PageID # 14,
  and Denis’s claims against Mayor Kawakami include allegations
  that he “issued the proclamations and supplements and executive
  orders for this county.” Id. at 6. This court therefore
  liberally construes Denis’s claims against Mayor Kawakami and
  assumes that Denis is asserting constitutional claims against him
  because he issued the Kauai County mask mandate.

                                       15
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 16 of 38   PageID #: 694



              In Jacobson, the Supreme Court considered a challenge

  to a regulation that required individuals to be vaccinated during

  a smallpox outbreak.      197 U.S. at 12-13.     The defendant asserted

  that the law was unconstitutional because it was “hostile to the

  inherent right of every freeman to care for his own body and

  health in such way as to him seems best.”         Id. at 26.

              The Supreme Court disagreed.       The Court began by

  recognizing that the Constitution does not grant individuals an

  absolute freedom from restraint:

              There are manifold restraints to which every
              person is necessarily subject for the common
              good. . . . Real liberty for all could not
              exist under the operation of a principle
              which recognizes the right of each individual
              person to [act without regard for] the injury
              that may be done to others. . . . Even
              liberty itself, the greatest of all rights,
              is not unrestricted license to act according
              to one’s own will. It is only freedom from
              restraint under conditions essential to the
              equal enjoyment of the same right by others.
              It is, then, liberty regulated by law.

  Id. at 26-27 (quotation marks omitted).         Such regulations are

  particularly important during a pandemic.         When society is placed

  “under the pressure of great dangers,” it is “the duty of the

  constituted authorities primarily to keep in view the welfare,

  comfort, and safety of the many, and not permit the interests of

  the many to be subordinated to the wishes or convenience of the

  few.”    Id. at 29.

              Accordingly, the Court held that the smallpox


                                       16
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 17 of 38   PageID #: 695



  vaccination requirement did not violate the due process clause

  because (1) the Court could not “confidently assert that the

  means prescribed by the state” had “no real or substantial

  relation to the protection of the public health and the public

  safety” and (2) the vaccination requirement “cannot be affirmed

  to be, beyond question, in palpable conflict with the

  Constitution.”     Id. at 31.

              There is no dispute that Jacobson remains good law

  today.    And its reasoning is also relevant.       During the present

  pandemic, public health authorities still have a duty to enact

  reasonable regulations to protect the public welfare,

  irrespective of the “wishes or convenience of the few” who

  object.    But, because Jacobson was decided well before the

  Supreme Court developed the modern tiers of scrutiny approach to

  constitutional review, it is not clear how to harmonize Jacobson

  with more recent developments.       Courts have split on that issue.

              Several courts have concluded that, during a pandemic,

  Jacobson’s two-part test supersedes the usual constitutional

  framework.    See, e.g., In re Abbott, 954 F.3d 772, 784 (5th Cir.

  2020), judgment vacated on other grounds sub nom. Planned

  Parenthood Ctr. for Choice v. Abbott, 141 S. Ct. 1261 (2021); see

  also In re Rutledge, 956 F.3d 1018, 1023 (8th Cir. 2020).            Those

  courts appear to reason that Jacobson involved what would now be

  understood as the right to bodily integrity.          See generally


                                       17
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 18 of 38   PageID #: 696



  Washington v. Glucksberg, 521 U.S. 702, 719–20 (1997) (citing

  Rochin v. California, 342 U.S. 165 (1952)).         Today, strict

  scrutiny would be applied in such a case.10         Yet in Jacobson the

  Supreme Court relied on its highly deferential two-part test.

  Some courts11 have therefore concluded that Jacobson’s test

  applies to all measures enacted to “combat a public health

  emergency,” even if they infringe on fundamental rights.            Abbott,

  954 F.3d at 786.

              That reasoning has been criticized on several grounds.

  Because Jacobson was decided before the Supreme Court developed

  the tiers of scrutiny applicable to constitutional review, the

        10
          This court is not holding that Jacobson actually
  implicated the right to bodily integrity. The case establishing
  that right, Rochin, involved “the forcible extraction of [a
  defendant’s] stomach’s contents.” 342 U.S. at 172. That is a
  very different intrusion from a vaccination. This court is only
  noting that decisions such as Abbott appear to have concluded
  that Jacobson involved what today would have been considered a
  fundamental right.
        11
          Defendants maintain that other judges in this district
  have concluded that Jacobson renders inapplicable the usual tiers
  of scrutiny during a pandemic. ECF No. 31-1, PageID # 127-30
  (citing Carmichael v. Ige, 470 F. Supp. 3d 1133, 1143 (D. Haw.
  2020), Bannister v. Ige, 2020 WL 4209225, at *5 (D. Haw. July 22,
  2020), and Kelley O'Neil's Inc. v. Ige, 2021 WL 767851, at *7 (D.
  Haw. Feb. 26, 2021)). In two of those decisions, however, the
  court applied strict scrutiny when fundamental rights were at
  issue. Carmichael, 470 F. Supp. 3d at 1147 (“[B]ased on the
  record presently before it, the Court finds that the quarantine
  survives strict scrutiny.”); Bannister, 2020 WL 4209225, at *6
  (“[B]ased on the record presently before it, the Court finds that
  the quarantine survives strict scrutiny.”). The third case did
  not involve fundamental rights at all. Kelley O’Neil’s, 2021 WL
  767851, at *7. Thus, none of those cases relied on Jacobson to
  fundamentally alter the usual constitutional approach.

                                       18
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 19 of 38   PageID #: 697



  question of whether that approach should be set aside in a

  pandemic simply was not before it.         See generally Delaney v.

  Baker, 2021 WL 42340, at *11 (D. Mass. Jan. 6, 2021) (summarizing

  criticism).    More substantively, Jacobson’s approach may not

  afford sufficient protection to constitutional rights.             See,

  e.g., Denver Bible Church v. Azar, 494 F. Supp. 3d 816, 829 (D.

  Colo. 2020) (“The court cannot accept the position that the

  Constitution and the rights it protects are somehow less

  important, or that the judicial branch should be less vigilant in

  enforcing them, simply because the government is responding to a

  national emergency.”).

              The Fifth Circuit’s decision in Abbott illustrates the

  problem with adopting the Jacobson approach during a pandemic.

  Abbott upheld a Texas law “temporar[ily banning] . . . all

  medication abortions and procedural abortions” during the COVID-

  19 pandemic.     See Abbott, 954 F.3d at 796-97 (Dennis, J.,

  dissenting).     Serious scrutiny was not applied.       See id. at 800-

  04.   Texas had a history of testing the limits of the

  constitutional right to an abortion, see generally Whole Woman’s

  Health v. Hellerstedt, 136 S. Ct. 2292, 2299-2301 (2016), and

  there was an uncertain relationship between banning abortions and

  protecting the public from COVID-19.          See Abbott, 954 F.3d at

  801-03 (Dennis, J., dissenting).          A more searching review may

  therefore have been warranted.       Id. at 804 (“In a time where

                                       19
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 20 of 38   PageID #: 698



  panic and fear already consume our daily lives, the majority’s

  opinion inflicts further panic and fear on women in Texas by

  depriving them, without justification, of their constitutional

  rights[.]”).

              Some courts have therefore attempted to fit Jacobson

  within the modern constitutional framework:

              So the better view is thus that Jacobson fits
              within existing constitutional doctrine.
              First, Jacobson means that most state and
              local public-health orders that don’t
              implicate fundamental rights will be analyzed
              under what is now known as the rational basis
              test. . . . Second, as noted above, even
              where heightened scrutiny does apply,
              Jacobson stands for the undeniable
              proposition that fighting a pandemic is a
              compelling state interest.

              Third, and perhaps less obviously, Jacobson’s
              emphasis . . . on the need for judicial
              deference to policymakers’ analysis of
              evolving scientific and medical knowledge
              helps explain why, as “emergency”
              restrictions extend beyond the short-term
              into weeks and now months, courts may become
              more stringent in their review. In the
              court’s view, this admonition comes into play
              in the “tailoring” prong of current
              constitutional doctrine. Where fundamental
              rights are implicated, this requires
              assessing whether the government’s action is
              the least restrictive means available.
              In the earliest days of a pandemic or other
              true emergency, what may be the least
              restrictive or invasive means of furthering a
              state’s compelling interest in public health
              will be particularly uncertain, and thus
              judicial intervention should be rare. But as
              time passes, scientific uncertainty may
              decrease, and [if it does] officials’ ability
              to tailor their restrictions more carefully
              will increase.

                                       20
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 21 of 38   PageID #: 699



  Denver Bible Church, 494 F. Supp. 3d at 829–30.

              In Roman Catholic Diocese of Brooklyn v. Cuomo, the

  Supreme Court implicitly sided with the line of decisions

  applying strict scrutiny to law affecting fundamental rights,

  even during a pandemic.      Roman Catholic Diocese involved a

  challenge to an executive order that placed limits on attendance

  at religious services.      141 S. Ct. 63, 66-67 (2020).       In striking

  down the order, the Supreme Court applied strict scrutiny, rather

  than Jacobson’s more deferential standard.12         See id. at 67; see

  also id. at 71 (Gorsuch, J., concurring) (arguing that Jacobson

  did not create a separate test and noting that neither the

  majority opinion nor the dissents argued that “anything other

  than our usual constitutional standards should apply during the

  current pandemic”).      That holding suggests that Jacobson does not

  permit courts to set aside the usual constitutional framework

  during a pandemic.      Nevertheless, even after Roman Catholic

  Diocese, some district courts have continued to cite Jacobson in

  challenges to regulations involving COVID-19.          See Forbes v. Cty.




        12
          In his concurrence in South Bay United Pentecostal
  Church v. Newsom, Chief Justice Roberts cited Jacobson in
  passing. 140 S. Ct. 1613, 1613 (2020) (Roberts, C.J.,
  concurring). In Roman Catholic Diocese, however, Chief Justice
  Roberts rejected assertions that his earlier concurrence had
  advocated abandoning the application of the tiers of scrutiny.
  141 S. Ct. at 75-76 (Roberts, C.J., dissenting).

                                       21
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 22 of 38   PageID #: 700



  of San Diego, 2021 WL 843175, at *4 (S.D. Cal. Mar. 4, 2021)

  (collecting cases).13

              In any event, this court does not need to resolve this

  dispute to decide the present motion.        The approach applying

  tiers of scrutiny is more favorable to Denis.          See Let Them Play

  MN v. Walz, 2021 WL 423923, at *6 (D. Minn. Feb. 8, 2021) (“[I]f

  Jacobson does establish a different standard of review that

  applies only during a public-health crisis, that standard would

  certainly be more deferential than the typical constitutional

  analysis.”).     Even applying the tiers of scrutiny, this court

  concludes that Denis fails to state a constitutional claim.

                    2.    Denis has not Stated a Claim Under the Free
                          Exercise Clause.

              Denis first claims that the Mask Mandates violate the

  Free Exercise Clause of the First Amendment.14         See ECF No. 43,

  PageID # 53.     He appears to contend that because the Mask

        13
          Forbes distinguished Roman Catholic Diocese by noting
  that the case before it did not involve the Free Exercise Clause.
  2021 WL 843175, at *4. It is not clear why Jacobson should apply
  in cases involving only certain constitutional rights, but not
  others.
        14
          Denis also asserts claims under the Religious Freedom
  Restoration Act. See, e.g., ECF No. 43, PageID # 254. In City
  of Boerne v. Flores, however, the Supreme Court held that to the
  extent RFRA applied to states or municipalities, Congress had
  exceeded its powers and the law was unconstitutional. 521 U.S.
  507, 534–36 (1997); see also Walker v. Beard, 789 F.3d 1125, 1134
  (9th Cir. 2015) (explaining that Boerne “held unconstitutional
  the Religious Freedom and Restoration Act as applied to the
  states”). Having asserted claims against state and local actors,
  Denis cannot rely on RFRA.

                                       22
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 23 of 38   PageID #: 701



  Mandates “infringe[] upon [his] right to breathe oxygen without

  restriction,” which is “in violation [of his] covenant with his

  Creator of many names,” the Mask Mandates inhibit his religious

  practices.    ECF No. 1, PageID # 11; see also ECF No. 43, PageID #

  254.   Those allegations do not state a plausible claim for two

  reasons.

                          a.   Denis has not Alleged that the Mask
                               Mandates Place a Substantial Burden on
                               His Practice of Religion.

              As an initial matter, Denis has failed to allege the

  basic elements of a free exercise claim.         “A person asserting a

  free exercise claim must show that the government action in

  question substantially burdens the person’s practice of her

  religion.”    Jones v. Williams, 791 F.3d 1023, 1031 (9th Cir.

  2015).    “A substantial burden places more than an inconvenience

  on religious exercise; it must have a tendency to coerce

  individuals into acting contrary to their religious beliefs or

  exert substantial pressure on an adherent to modify his behavior

  and to violate his beliefs.”       Id. at 1031-32 (internal quotation

  marks and punctuation omitted).

              Denis’s allegations do not permit the court to infer

  that the Mask Mandates place a substantial burden on the exercise

  of his religion.     The Complaint does not even identify his

  religion.    It certainly does not describe the tenets of that

  religion or explain how the Mask Mandates affect any religious


                                       23
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 24 of 38    PageID #: 702



  practice.    Without more, this court cannot determine whether the

  Mask Mandates coerce Denis to act in a way that is contrary to

  his beliefs.

                               b.   The Mask Mandates Survive Rational
                                    Basis Review.

              Even if Denis had sufficiently alleged a substantial

  burden on his exercise of religion, he has failed to allege that

  the Mask Mandates were an irrational response to COVID-19.             “The

  right to exercise one’s religion freely . . . does not relieve an

  individual of the obligation to comply with a valid and neutral

  law of general applicability.”       Stormans, Inc. v. Wiesman, 794

  F.3d 1064, 1075 (9th Cir. 2015); accord Church of the Lukumi

  Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 531 (1993).

  Denis has never asserted that the Mask Mandates are not neutral

  laws of general applicability.       See Delaney, 2021 WL 42340, at

  *13 (concluding that orders requiring all Massachusetts residents

  to wear masks were neutral and generally applicable).

  Accordingly, the Mask Mandates only violate the Free Exercise

  Clause if they fail to survive rational basis review.              Stormans,

  794 F.3d at 1076, 1084-85.

              Under rational basis review, the Mask Mandates are

  “accorded a strong presumption of validity.”          Heller v. Doe by

  Doe, 509 U.S. 312, 319 (1993).       The mandates are constitutional

  if (1) they promote a “legitimate governmental purpose” and (2)



                                       24
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 25 of 38   PageID #: 703



  there is a “rational relationship between” that purpose and the

  means chosen by the government.        Id. at 320.    The second prong

  does not require the chosen means to promote the government’s

  purpose “with mathematical nicety.”        Id. (internal quotation

  marks omitted).     “Where there are plausible reasons for [the

  government’s] action, [the] inquiry is at an end.”           FCC v. Beach

  Commc’ns, Inc., 508 U.S. 307, 313–14 (1993)

              Ige, Kawakami, and Connors have “no obligation to

  produce evidence to sustain the rationality” of the Mask

  Mandates.    See Heller, 509 U.S. at 320.       When it comes to

  determining a legislature’s purpose, courts may “hypothesize a

  legitimate governmental purpose.”         HSH, Inc. v. City of El Cajon,

  44 F. Supp. 3d 996, 1008 (S.D. Cal. 2014); see also Beach

  Commc’ns, 508 U.S. at 315 (“[I]t is entirely irrelevant for

  constitutional purposes whether the conceived reason for the

  challenged distinction actually motivated the [government].”).

  Similarly, the government’s choice of means “is not subject to

  courtroom fact-finding and may be based on rational speculation

  unsupported by evidence or empirical data.”          Id.

              As a result, courts can evaluate the rationality of a

  statute on a motion to dismiss.        HSH, 44 F. Supp. 3d at 1008

  (“The rational basis test may be applied on a motion to

  dismiss.”); see also Olson v. California, 2020 WL 6439166, at *4

  (C.D. Cal. Sept. 18, 2020); Bd. of Trustees of Leland Stanford


                                       25
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 26 of 38   PageID #: 704



  Junior Univ. v. Cty. of Santa Clara, 2019 WL 5087593, at *11

  (N.D. Cal. Oct. 10, 2019).       It is a plaintiff’s burden to plead

  facts that demonstrate no conceivable government purpose could

  have provided a rational basis for the law.         See Heller, 509 U.S.

  at 320 (“the burden is on the one attacking the legislative

  arrangement to negative every conceivable basis which might

  support it” (internal quotation marks and brackets omitted)).

              The Mask Mandates satisfy both prongs of the rational

  basis test.    As to the Mandates’ goal, the court does not need to

  hypothesize a legitimate government purpose.          Both the Governor’s

  Emergency Proclamation and the Mayor’s Emergency Rule explicitly

  state that they are intended to limit the spread of COVID-19.

  Sixteenth Emergency Proclamation, https://governor.hawaii.gov/

  wp-content/uploads/2020/11/2011098-ATG_Sixteenth-Proclamation-Rel

  ated-to-the-COVID-19-Emergency-distribution-signed.pdf; Mayor’s

  Emergency Rule #19 (As Amended), https://www.kauai.gov/Portals/

  0/Civil_Defense/EmergencyProclamations/2010134-COK_Mayor%27s%20Em

  ergency%20Rule%20No_%2019%2C%20Amendment%20No_%201%20%28certified

  %29%20-%20signed.pdf.      There is no question that public officials

  may act to protect the public from a disease that has killed more

  than three million people worldwide.        Denver Bible Church, 494 F.

  Supp. 3d at 828 (“there is no question that the State here has a

  compelling interest in protecting its citizens from the

  SARS-CoV-2 virus”); see also Jacobson, 197 U.S. at 25-31.


                                       26
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 27 of 38   PageID #: 705



              The Mask Mandates are a rational measure designed to

  accomplish that goal.      Indeed, they are the very response

  recommended by the federal agency responsible for controlling the

  spread of COVID-19, the CDC.       In the midst of a pandemic, it is

  clearly reasonable for state and local officials to follow the

  CDC’s guidance.     See Oakes v. Collier Cty., 2021 WL 268387, at *3

  (M.D. Fla. Jan. 27, 2021) (“It would be difficult to contend with

  a straight face that a mask requirement does not bear a rational

  relation to protecting people’s health and preventing the spread

  of COVID-19.     The Stores do not point to a single court holding

  otherwise.”).

              Denis’s only argument on this point is a section of his

  opposition that appears to be copied from another publication.

  ECF No. 43, PageID # 262-274.       That section cites authorities

  that, according to Denis, show that masks do not prevent COVID-19

  from spreading.     Id.   This court does not find Denis’s argument

  on this point persuasive.15      But even if Denis’s authorities were

  reliable, the most Denis could show is that there was a debate

  among experts concerning the effectiveness of face masks.            That

  does not mean that it was irrational for state and local


        15
          Almost all of Denis’s citations are from articles that
  either predate the pandemic or from articles that were published
  at the very beginning of the pandemic, when there was some
  dispute over whether face coverings should be worn in public.
  Since that time, however, the overwhelming consensus of experts
  appears to be that face masks inhibit the transmission of the
  virus.

                                       27
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 28 of 38   PageID #: 706



  officials to follow the CDC, rather than Denis’s chosen experts.

  See Forbes, 2021 WL 843175, at *5 (“Plaintiff’s first claim does

  not plausibly plead that the Mask Rules lack any rational basis.

  His contentions disputing the scientific basis for the Mask Rules

  are simply not enough to state a plausible clam that the rules

  are not rationally related to a legitimate government

  interest.”).

              To the contrary, if such a dispute did exist, a rule

  requiring individuals to wear face coverings while in public

  would be a sensible response.       If the CDC is right, then face

  coverings save lives.      And even if the CDC is wrong, Denis cannot

  plausibly claim that anyone has died as a result of having had to

  wear a mask.16    Thus, even if there were some dispute concerning

  masks’ efficacy, it is hardly irrational for state and local

  officials to adopt a potentially life-saving measure when there

  is no commensurate downside.

              In sum, the Mask Mandates survive rational basis

  review.    Because Denis has neither alleged the preliminary

  elements of a free exercise claim nor shown that the Mask

  Mandates were irrational, his free exercise claims are dismissed


        16
          Both of the Mask Mandates at issue here contain
  exemptions for those who are medically unable to wear masks.
  https://governor.hawaii.gov/wp-content/uploads/2020/11/2011098-AT
  G_Sixteenth-Proclamation-Related-to-the-COVID-19-Emergency-distri
  bution-signed.pdf; https://www.kauai.gov/Portals/0/Civil_Defense
  /EmergencyProclamations/2010101-COK_Mayor%27s%20Emergency%20Rule%
  20No_%2019%20%28part%201%29%20-%20signed.pdf.

                                       28
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 29 of 38   PageID #: 707



  with leave to amend.      If Denis chooses to revive these claims in

  an amended complaint, he must, at a minimum, identify the

  specific religion that he practices and explain how the Mask

  Mandates prevent him from practicing his religion.           In addition,

  he must make a plausible showing that the Mask Mandates are

  unconstitutional under the standards discussed above.

                    3.    Denis has not Stated a Freedom of Speech
                          Claim.

              Denis also maintains that the Mask Mandates infringe on

  the freedom of speech guaranteed by the First Amendment.            ECF No.

  43, PageID # 257-58.      That claim fails because the Mask Mandates

  regulate conduct, not speech, and do not implicate the Free

  Speech Clause at all.

              “The First Amendment does not prevent restrictions

  directed at commerce or conduct from imposing incidental burdens

  on speech.”    Sorrell v. IMS Health Inc., 564 U.S. 552, 567

  (2011); accord HomeAway.com, Inc. v. City of Santa Monica, 918

  F.3d 676, 684 (9th Cir. 2019).       Two threshold questions determine

  whether the First Amendment applies in a free speech case.

  HomeAway, 918 F.3d at 685.       Courts must ask (1) “whether conduct

  with a significant expressive element drew the legal remedy” and

  (2) whether “the ordinance has the inevitable effect of singling

  out those engaged in expressive activity.”         Id. (quoting Int’l




                                       29
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 30 of 38    PageID #: 708



  Franchise Ass’n v. City of Seattle, 803 F.3d 389, 408 (9th Cir.

  2015)).

              Here, the answer to both questions is “no.”            First, the

  Mask Mandates plainly were intended to reduce the spread of

  COVID-19.    See id. (concluding at the motion to dismiss stage

  that the ordinance at issue was “plainly a housing and rental

  regulation”); see also Int’l Franchise Ass’n, 803 F.3d at 408

  (“Seattle’s minimum wage ordinance is plainly an economic

  regulation that does not target speech or expressive conduct.”).

  They require specific conduct: wearing a mask in public.             That

  conduct does not include a significant expressive element.              See

  Minnesota Voters All. v. Walz, 492 F. Supp. 3d 822, 837 (D. Minn.

  2020) (holding that an order requiring face coverings did not

  target conduct with a significant expressive element); Stewart v.

  Justice, 2020 WL 6937725, at *5 (S.D.W. Va. Nov. 24, 2020)

  (same); Antietam Battlefield KOA v. Hogan, 461 F. Supp. 3d 214,

  236 (D. Md. 2020).      People wearing masks can still speak.

              Nor do the Mask Mandates have the effect of singling

  out those engaged in expressive activity.         The Mask Mandates

  apply to all individuals in the State of Hawaii or the County of

  Kauai when they are in public settings, irrespective of whether

  they seek to communicate with others.

              Finally, the Mask Mandates do not impose more than an

  incidental burden on speech.       To the contrary, individuals can


                                       30
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 31 of 38   PageID #: 709



  still engage in expressive activity.        They just have to wear

  masks while they do.

              Denis appears to maintain that the mandates burdened

  his ability to speak freely because he was arrested at a protest.

  The Complaint, however, alleges that Denis was in compliance with

  the Mask Mandates when he was arrested by Officers Kelley and

  Himongala.    ECF No. 1, PageID # 14.      Setting aside the question

  of whether those officers violated the Constitution, Denis’s

  allegations show that he could publicly communicate his message

  while still complying with the Mask Mandates, and he himself

  alleges that he was doing so at the time of his arrest.            Thus, he

  has not alleged that the Mandates placed even an incidental

  burden on his ability to speak.

              In short, Denis has not sufficiently alleged that the

  Mask Mandates target speech.       See Minnesota Voters, 492 F. Supp.

  3d at, 837 (holding that a similar mask mandate did “not

  implicate the First Amendment at all”); Stewart, 2020 WL 6937725,

  at *5 (same); Hogan, F. Supp. 3d at 236 (same).          He has failed to

  state a claim under the Free Speech Clause.         Denis’s free speech

  claims are dismissed with leave to amend.

                    4.    Denis has not Stated a Freedom of Association
                          Claim.

              Denis’s freedom of association claim fails for the same

  reason.    “The Supreme Court has held that, consonant with the

  First Amendment, government may engage in some conduct that

                                       31
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 32 of 38   PageID #: 710



  incidentally inhibits protected forms of association.”             Fighting

  Finest, Inc. v. Bratton, 95 F.3d 224, 228 (2d Cir. 1996).

  “Though such inhibiting conduct might make it more difficult for

  individuals to exercise their freedom of association, this

  consequence does not, without more, result in a violation of the

  First Amendment.”     Id.   “To be cognizable, the interference with

  associational rights must be ‘direct and substantial’ or

  ‘significant.’”     Id. (quoting Lyng v. UAW, 485 U.S. 360, 366, 367

  & n.7 108 (1988)).

              That rule is necessary to prevent the “‘absurd result

  that any government action that had some conceivable’” impact on

  the freedom of association would trigger heightened scrutiny

  under the First Amendment.       See Int’l Franchise Ass’n,(quoting

  Arcara v. Cloud Books, Inc., 478 U.S. 697, 708 (1986) (O’Connor,

  J., concurring)) (discussing the related Free Speech Clause).

  For instance, a statute prohibiting public nudity does not

  implicate the First Amendment simply because some people do not

  want to wear clothes when they go outside.

              The Mask Mandates do not infringe on the freedom of

  association for the same reasons.         See Oakes, 2021 WL 268387, at

  *8 (characterizing a claim that a mask mandate infringed on the

  plaintiff’s freedom of association as “a head scratcher”).            The

  Mask Mandates allow “[a]nyone [to] freely assemble and associate”

  as long as “they are socially distanced” or wearing a mask.             Id.


                                       32
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 33 of 38   PageID #: 711



  They therefore “[do] not prohibit assemblies,” but instead place

  “a minor restriction on the way they occur.”          Id.    They do not

  place a significant burden on the right to freely associate.

  Denis’s freedom of association claims are dismissed with leave to

  amend.

                    5.    Denis Cannot Pursue a Ninth Amendment Claim.

              Denis also contends that the Mask Mandates infringe on

  the “unenumerated right to breathe oxygen without restriction”

  guaranteed by the Ninth Amendment.         ECF No. 1, PageID # 11.       The

  Ninth Amendment, however “is a rule of interpretation rather than

  a source of rights.”      Froehlich v. State, Dep’t of Corr., 196

  F.3d 800, 801 (7th Cir. 1999); accord Griego v. Cty. of Maui,

  2017 WL 1173912, at *11 (D. Haw. Mar. 29, 2017).            It “has never

  been recognized as independently securing any constitutional

  right, for purposes of pursuing a civil rights claim.”

  Strandberg v. City of Helena, 791 F.2d 744, 748 (9th Cir. 1986).

  “Because the Ninth Amendment does not guarantee any specific

  constitutional right, as required for pursuing a constitutional

  claim under § 1983, [Denis] may not proceed against the

  Defendants under § 1983 based on the Ninth Amendment.”             See

  Griego, 2017 WL 1173912, at *11.          Denis’s Ninth Amendment claims

  are dismissed with prejudice.




                                       33
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 34 of 38   PageID #: 712



                    6.    Denis has not Stated a Claim Under the
                          Fourteenth Amendment.

              Finally, Denis appears to claim that the Mask Mandates

  violate the Due Process Clause of the Fourteenth Amendment.             See

  ECF No. 1, PageID # 11.      Again, that claim fails because Denis

  has not alleged that the Mask Mandates were an irrational

  response to COVID-19.

              Governmental action “challenged as violating

  substantive due process . . . is reviewed for a rational basis so

  long as it does not implicate a suspect class or impinge on

  fundamental rights.”      Pakdel v. City & Cty. of San Francisco, 798

  F. App’x 162, 163 (9th Cir. 2020); accord Franceschi v. Yee, 887

  F.3d 927, 937 (9th Cir. 2018); Bowers v. Whitman, 671 F.3d 905,

  917 (9th Cir. 2012).      The “right to breathe oxygen without

  restriction” is not a fundamental right.         Denis cannot plausibly

  allege that that right is “deeply rooted in our history and

  traditions” or “fundamental to our concept of constitutionally

  ordered liberty.”      Glucksberg, 521 U.S. at 727; accord

  Franceschi, 887 F.3d at 937 (“The range of liberty interests that

  substantive due process protects is narrow and only those aspects

  of liberty that we as a society traditionally have protected as

  fundamental are included within the substantive protection of the

  Due Process Clause.” (internal quotation marks omitted));

  Accordingly, rational basis review applies.         Forbes, 2021 WL



                                       34
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 35 of 38   PageID #: 713



  843175, at *5 (holding that rational basis review applied to a

  similar law).     And as this court has already explained, the Mask

  Mandates are rationally related to a legitimate government

  purpose.    This court dismisses Denis’s Fourteenth Amendment

  claims with leave to amend.

              In sum, because Denis does not allege that Ige,

  Kawakami, or Connors was responsible for the purportedly

  unconstitutional conduct of Kelley and Himongala,17 his claims

  against those Defendants depend on his assertions that the Mask

  Mandates infringe on his constitutional rights.          Denis’s

  allegations do not raise a plausible claim that the Mask Mandates

  violate any of the constitutional amendments that he has cited.

  Accordingly, those claims must be dismissed.18


        17
          To the extent Denis is attempting to hold any of those
  Defendants responsible for the conduct of Defendants Kelley and
  Himongala, his claims fail for the reasons discussed below.
        18
          In his opposition, Denis also argues that Defendants Ige
  and Connors are “in violation of Hawaiian Kingdom law due to the
  illegal occupation and current State of War status as indicated
  in . . . the Apology Resolution signed by President William
  Jefferson Clinton.” ECF No. 43, PageID # 247. The Apology
  Resolution is not “tantamount to a recognition that the
  [Hawaiian] Kingdom continues to exist.” State v. Lorenzo, 77
  Haw. 219, 221, 883 P.2d 641, 643 (Ct. App. 1994); cf. Hawaii v.
  Off. of Hawaiian Affs., 556 U.S. 163, 172 (2009) (rejecting claim
  for injunctive relief based on the Apology Resolution). Denis
  cannot assert claims based the Hawaiian Kingdom’s laws in federal
  court. See, e.g., Lorenzo, 77 Haw. at 221 (identifying no
  “factual (or legal) basis for concluding that the Kingdom exists
  as a state in accordance with recognized attributes of a state’s
  sovereign nature”); State v. French, 77 Haw. 222, 228, 883 P.2d
  644, 650 (Ct. App. 1994) (same); see also United States v.
  Lorenzo, 995 F.2d 1448, 1456 (9th Cir. 1993) (“The appellants

                                       35
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 36 of 38   PageID #: 714



              B.    Denis has failed to state a claim against Chief
                    Raybuck and Chairperson Kaneshiro.

              Finally, Denis seems to allege that Chief Raybuck and

  Chairperson Kaneshiro are legally responsible for his arrest and

  the injuries that he allegedly suffered.         He contends that

  Raybuck is “responsible for the actions of the officers within

  the police force,” and that Kaneshiro is “responsible for

  protecting the Constitutional rights of [Kauai residents].”             ECF

  No. 1, PageID # 7.      Those allegations, without more, fail to

  state a § 1983 claim.

              “[V]icarious liability is inapplicable to . . . § 1983

  suits.”    Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009).

  Consequently, a plaintiff cannot state a claim by alleging that a

  defendant exercised supervisory responsibility.          Lacey v.

  Maricopa Cty., 693 F.3d 896, 916 (9th Cir. 2012) (internal

  quotation marks omitted).       Even if a defendant is a supervisor,

  “a plaintiff must plead that each Government-official defendant,

  through the official’s own individual actions, has violated the

  Constitution.”     Iqbal, 556 U.S. at 676 ; see also Lacey, 693 F.3d

  at 916 (“A supervisor can [only] be held liable for the

  constitutional torts of his subordinates if a sufficient causal

  connection between the supervisor’s wrongful conduct and the


  have presented no evidence that the Sovereign Kingdom of Hawaii
  is currently recognized by the federal government or that they
  have received any immunity arising from the existence of the
  Kingdom.”).

                                       36
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 37 of 38   PageID #: 715



  constitutional violation exists.”).          “Section 1983 requires a

  connection or link between [the] defendant’s [own] actions and

  the plaintiff’s alleged deprivation.”          Scaperotta v. Oahu Cmty.

  Corr. Ctr., 2021 WL 969193, at *2 (D. Haw. Mar. 15, 2021).

              Denis has not provided that link here.        He has not

  identified any actions attributable to Raybuck or Kaneshiro

  individually that violated the Constitution or caused him to

  suffer harm.     Denis’s § 1983 claims against Raybuck and Kaneshiro

  must be dismissed.

  III.        CONCLUSION.

              Denis’s claims against Defendants Ige, Kawakami,

  Connors, Raybuck, and Kaneshiro are dismissed.19         Denis’s Ninth

  Amendment claims are dismissed with prejudice.          The remainder of

  Denis’s claims against the Moving Defendants are dismissed with

  leave to amend.     If Denis opts to submit a Amended Complaint, he

  must do so no later than June 4, 2021.          Any Amended Complaint

  must be a complete document; it may not simply incorporate the

  original complaint by reference.          If Denis fails to file an

  Amended Complaint by June 4, 2021, the remainder of this case

  will proceed against only Kelley and Himongala.




         19
          Because Denis has failed to state a claim against any of
  the Moving Defendants, this court does not need to address their
  assertions that Denis’s claims are barred by sovereign immunity
  at this time.

                                       37
Case 1:21-cv-00011-SOM-RT Document 62 Filed 05/12/21 Page 38 of 38           PageID #: 716



               In responding to any future motions, Denis is again

  reminded that he must follow all court rules, including those

  rules governing briefing schedules and those setting page limits.

  Local Rule 7.4 states that briefs shall not exceed 25 pages in

  length.     Denis may not file briefs beyond those permitted by

  court rules.      Any briefs submitted in violation of court rules

  may be disregarded.

               It is so ordered.

               DATED: Honolulu, Hawaii, May 12, 2021.



                                          /s/ Susan Oki Mollway
                                          Susan Oki Mollway
                                          United States District Judge




  Denis v. Ige et al., Civil No. 21-00011 SOM-RT, ORDER GRANTING MOTIONS TO DISMISS




                                            38
